If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                             COURT OF APPEALS


ARTURO RESENDIZ,                                                     UNPUBLISHED
                                                                     August 11, 2022
               Plaintiff-Appellant,

v                                                                    No. 358291
                                                                     Ingham Circuit Court
AIS CONSTRUCTION EQUIPMENT CORP., also                               LC No. 19-000588-NI
known as CRC CONTRACTORS RENTAL CORP.,

               Defendant-Appellee,

and

HAMM AG, DEERE & COMPANY, WIRTGEN
AMERICA, LLC, and WIRTGEN GROUP,

               Defendants.



Before: SWARTZLE, P.J., and RONAYNE KRAUSE and GARRETT, JJ.

PER CURIAM.

        Arturo Resendiz was working on a road-construction crew when the driver of an asphalt
roller exited the vehicle to move some cones. The roller’s safety switch did not engage as it was
supposed to when the operator left the seat, and the roller accidentally went into gear and ran over
Resendiz. Resendiz survived but was injured. He sued AIS Construction Equipment Corp, from
which his employer C & D Hughes, Inc., bought the roller, alleging that AIS negligently
maintained the roller before selling it to C & D and that AIS breached the roller’s implied warranty
of fitness (the other defendants are not parties on appeal). The trial court granted summary
disposition to AIS, reasoning that Resendiz failed to demonstrate a genuine dispute of material
fact that AIS caused the accident by disabling or failing to fix the safety switch. We affirm.

        The Michigan Occupational Safety and Health Administration (Administration)
investigated the accident and learned that the safety switch had been manually bypassed by
manipulating its wiring, but the investigation did not determine when the modification happened


                                                -1-
or who was responsible. C & D’s employees apparently did not know about the safety switch, but
the Administration’s investigation revealed that C & D had a manual for the roller and the manual
addressed the safety switch.

        AIS moved for summary disposition, arguing that it was not liable for Resendiz’s injuries
because it was unforeseeable to AIS that someone would alter the roller by disabling the safety
switch after it was sold to C & D. AIS attached the affidavit of Dave Terbeek, its Vice President
of Rental Operations, to its motion. Terbeek averred that the roller underwent regular maintenance
while AIS owned it and that this maintenance included checking the safety switch. He further
averred that AIS did not bypass the safety switch, the roller was fully inspected shortly before AIS
sold it to C & D, and no issues were discovered during the inspection. AIS’s service records
confirm that the roller was regularly inspected, including shortly before the sale, and that the
inspections addressed the roller’s “safety devices” and all wires were checked for cuts and other
damage. The roller passed all inspections.

        Resendiz responded, arguing that the roller’s safety switch was bypassed by AIS because
nobody at C & D knew how to bypass the safety switch. Resendiz attached an affidavit by Daniel
Ibarra to his response. Ibarra averred that he worked for C & D for 27 years “on its road crews”
and that nobody he knew of at C & D could have bypassed the safety switch. He further averred
that the safety switch never worked the entire time C & D owned the roller. Importantly, Ibarra
failed to state the basis for his assertion that the safety switch never worked from the moment C &
D obtained ownership of the roller. Resendiz also attached a letter from the roller’s manufacturer,
stating that it concluded the safety switch was disabled after the manufacturer sold it. AIS replied
to Resendiz’s response and, following a hearing, the trial court granted summary disposition to
AIS. In doing so, the trial court concluded that AIS presented evidence that it did not cause the
safety-switch bypass and Resendiz’s contentions to the contrary were mere conjecture. This
appeal followed. AIS and Resendiz each filed a single brief on appeal; Resendiz chose not to reply
to AIS’s brief.

        “We review de novo a trial court’s decision to grant or deny a motion for summary
disposition.” Sherman v City of St Joseph, 332 Mich App 626, 632; 957 NW2d 838 (2020)
(citations omitted). This Court reviews a motion brought under MCR 2.116(C)(10) “by
considering the pleadings, admissions, and other evidence submitted by the parties in the light
most favorable to the nonmoving party.” Patrick v Turkelson, 322 Mich App 595, 605; 913 NW2d
369 (2018). “Summary disposition is appropriate if there is no genuine issue regarding any
material fact and the moving party is entitled to judgment as a matter of law.” Sherman, 332 Mich
App at 632. “Circumstantial evidence can be sufficient to establish a genuine issue of material
fact, but mere conjecture or speculation is insufficient.” McNeill-Marks v Midmichigan Med Ctr-
Gratiot, 316 Mich App 1, 16; 891 NW2d 528 (2016).

        In product-liability actions against a seller other than the manufacturer, the plaintiff must
establish, in relevant part, that the seller proximately caused the plaintiff’s injuries. MCL
600.2947(6). Our analysis begins and ends with causation. AIS presented evidence through
Terbeek’s affidavit and its service records that it did not bypass the safety switch. Resendiz
opposed this evidence with Ibarra’s affidavit that claims—without establishing a foundation for
his assertion—that the roller’s safety switch never worked the entire time C & D owned it. He
further averred that nobody he knew of at C & D bypassed the safety switch or even had the


                                                -2-
capability to do so. But Ibarra’s affidavit does not establish how many of C & D’s employees this
would cover, nor does it establish that AIS bypassed the safety switch. Furthermore, Resendiz’s
contention that the Administration’s investigation pinned the defect on AIS is not supported by the
record. The Administration did not come to any conclusion on the matter. Finally, Resendiz’s
reliance on the letter from the roller’s manufacturer is also unavailing. That letter merely
concluded that the safety switch was disabled at some point after the manufacturer sold it; it does
not point the finger at AIS.

        In summary, Resendiz alleged that AIS caused his injuries by disabling the roller’s safety
switch. AIS responded to that allegation by presenting evidence that the roller passed a safety
inspection that addressed the safety switch shortly before the roller was sold to C & D. Resendiz
attempted to counteract this evidence with Ibarra’s affidavit, but that affidavit did not provide a
sufficient basis to refute the evidence presented by AIS. Ibarra’s affidavit is insufficient to create
a dispute of material fact and the remaining evidence Resendiz points to cannot establish that AIS
bypassed the safety switch. Thus, the trial court did not err by granting summary disposition to
AIS.

       Affirmed.



                                                              /s/ Brock A. Swartzle
                                                              /s/ Amy Ronayne Krause
                                                              /s/ Kristina Robinson Garrett




                                                 -3-